
	
		I
		111th CONGRESS
		1st Session
		H. R. 3918
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2009
			Mr. Thompson of
			 California (for himself, Mr.
			 Herger, Mr. Pomeroy,
			 Mr. Larson of Connecticut,
			 Mr. Michaud, and
			 Ms. Pingree of Maine) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax credit for qualified distributed thermal energy storage property, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Thermal Energy Cooling and Heating Act of
			 2009.
		2.Credit for
			 qualified distributed thermal storage property installed in a principal
			 residence
			(a)In
			 GeneralSubsection (a) of section 25D of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of paragraph
			 (4), by striking the period at the end of paragraph (5) and inserting ,
			 and, and by adding at the end the following new paragraph:
				
					(6)30 percent of the
				qualified distributed thermal energy storage property expenditures made by the
				taxpayer during such
				year.
					.
			(b)Qualified
			 distributed thermal energy storage property expenditureSection
			 25D(d) of such Code is amended by adding at the end the following new
			 paragraph:
				
					(6)Qualified
				distributed thermal energy storage property expenditureThe term
				qualified distributed thermal energy storage property
				expenditure means an expenditure for qualified distributed thermal
				energy storage property (as defined in section 48(e)) installed on or in
				connection with a dwelling unit located in the United States and used as a
				principal residence (within the meaning of section 121) by the
				taxpayer.
					.
			(c)Modification of
			 maximum credit
				(1)In
			 generalParagraph (1) of section 25D(b) of such Code is amended
			 by striking and at the end of subparagraph (B), by striking the
			 period at the end of subparagraph (C), and by adding at the end the following
			 new subparagraphs:
					
						(D)$500 with respect to each half kilowatt of
				peak demand reduction (as defined in section 48(e)(3)) by cooling systems which
				are qualified distributed thermal energy storage property (as defined in
				section 48(e)) for which qualified distributed thermal energy storage property
				expenditures are made, and
						(E)$150 for each nameplate kilowatt input of
				thermal heat storage by heating systems which are qualified distributed thermal
				energy storage property (as defined in section 48(e)) for which qualified
				distributed thermal energy storage property expenditures are
				made.
						.
				(2)Conforming
			 amendmentsParagraph (4) of section 25D(e) of such Code is
			 amended—
					(A)by amending so
			 much of such paragraph as precedes subparagraph (B) to read as follows:
						
							(4)Limitations in
				case of joint occupancyIn the case of any dwelling unit which is
				jointly occupied and used during any calendar year as a residence by two or
				more individuals the following rules shall apply:
								(A)Maximum
				expendituresThe maximum amount of expenditures which may be
				taken into account under subsection (a) by all such individuals with respect to
				such dwelling unit during such calendar year shall be—
									(i)$1,667 in the case
				of each half kilowatt of capacity of qualified fuel cell property (as defined
				in section 48(c)(1)) for which qualified fuel cell property expenditures are
				made,
									(ii)$1,667 in case of each half kilowatt of
				peak demand reduction (as defined in section 48(e)(3)) by cooling systems which
				are qualified distributed thermal energy storage property (as defined in
				section 48(e)) for which qualified distributed thermal energy storage property
				expenditures are made, and
									(iii)$333 in the case of each nameplate kilowatt
				input of thermal heat storage by heating systems which are qualified
				distributed thermal energy storage property (as defined in section 48(e)) for
				which qualified distributed thermal energy storage property expenditures are
				made.
									,
				and
					(B)by adding at the
			 end of subparagraph (B) the following:
						
							This
				subparagraph shall be applied separately with respect to qualified fuel cell
				property expenditures, qualified distributed thermal energy storage property
				expenditures with respect cooling systems, and qualified distributed thermal
				energy storage property with respect to heating
				systems..
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.Business credit
			 for qualified distributed thermal energy storage property
			(a)In
			 generalSubparagraph (A) of section 48(a)(3) of the Internal
			 Revenue Code of 1986 is amended by deleting or at the end of
			 clause (vi), by inserting or at the end of clause (vii), and by
			 inserting clause (vii) the following new clause:
				
					(viii)qualified
				distributed thermal energy storage property but only with respect to periods
				ending before January 1,
				2017,
					.
			(b)30
			 percent creditClause (i) of section 48(a)(2)(A) of such Code is
			 amended by striking and at the end of subclause (III) and by
			 inserting after subclause (IV) the following new subclause:
				
					(V)qualified
				distributed thermal energy storage property,
				and
					.
			(c)Qualified
			 distributed thermal energy storage propertySection 48 of such
			 Code is amended by adding at the end the following new subsection:
				
					(e)Qualified
				distributed thermal energy storage propertyFor the purposes of
				this section:
						(1)In
				generalThe term qualified distributed thermal energy
				storage property means a heating or cooling system which—
							(A)consists of
				mechanical thermal heat storage or cooling storage components which are
				designed to create, store, and supply off peak or renewable electric
				distributed thermal energy or to reduce or avoid peak electrical demand of
				conventional mechanical cooling or heating equipment,
							(B)has a nameplate
				operational capability to deliver a minimum of 29,000 Btu per hour of cooling
				capacity or a minimum of installed nameplate thermal heat storage capacity of
				85,000 Btu,
							(C)is designed to
				deliver such cooling capacity for a minimum continuous period of 3 hours,
				available daily from May 1 through September 30, or a minimum of 15,000 Btu per
				hour of heating capacity for a minimum continuous period of 3 hours, available
				daily from October 1 through April 30, coincident with daytime peak load
				periods,
							(D)is designed so as
				to utilize off-peak or renewable electricity or reduce peak kilowatt demand by
				90 percent for the heating and cooling load served, and
							(E)is certified by
				the manufacturer as designed so as not to exceed the energy consumption of
				conventional HVAC equipment by more than 10 percent.
							(2)Inclusion of
				related equipmentSuch term shall include any secondary
				components which integrate the distributed thermal energy storage system
				described in paragraph (1) with the conventional heating or cooling system,
				including equipment and controls for measuring and reporting operation and
				performance, but shall not include any portion of the conventional heating or
				cooling system.
						(3)Limitation
							(A)In
				generalIn case of qualified distributed thermal energy storage
				property placed in service during the taxable year, the credit otherwise
				determined under this section for such year with respect to such property shall
				not exceed an amount equal to $500 for each 0.5 kilowatt of peak demand
				reduction for property placed in service for cooling or $150 for each nameplate
				kilowatt input for property placed in service for heating.
							(B)Peak demand
				reductionFor purposes of this subsection, the term peak
				demand reduction means the removal or avoidance of electrical demand
				(kW) on the utility grid system during the daily time period of high electrical
				demand. The peak demand reduction for air conditioning property shall be
				determined based on Energy Efficiency Ratio (EER) standards for residential and
				commercial air conditioning equipment, established under the Energy Policy and
				Conservation Act of
				1975.
							.
			(d)Effective
			 dateThe amendments made by this Act shall apply to taxable years
			 beginning after the date of the enactment of this Act.
			4.Qualified
			 distributed thermal energy storage property made eligible for new clean
			 renewable energy bonds
			(a)In
			 generalParagraph (1) of
			 section 54C(d) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(1)Qualified
				renewable energy facilityThe
				term qualified renewable energy facility means—
						(A)any qualified
				facility (as determined under section 45(d) without regard to paragraphs (8)
				and (10) thereof and to any placed in service date), and
						(B)any qualified
				distributed thermal energy storage property (as defined in section
				48(e)),
						owned by
				a public power provider, a governmental body, or a cooperative electric
				company..
			(b)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			
